 In the Matter ofBUSHWOOLEN MILLS,INC., EMPLOYERandTEXTILEWORKERS UNION OF AMERICA,C.I.0.,PETITIONERCase No. 8-RC-12.-Decided March 5, 1948Messrs. J. E. Bush, Jr.,andH. G. Wilkinson,of Dresden, Ohio, forthe Employer.Mr. William H. Walters,of Zanesville, Ohio, for the Petitioner.Mr. Harold Moon,of Columbus, Ohio, for the Mine Workers.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dresden,Ohio, on December 10, 1947, before John A. Hull, Jr., hearing officer.At the hearing, the Mine Workers requested leave to intervene inthis case in view of its existing contract with the Employer.Althoughthe Petitioner objected to the intervention on the ground that theMine Workers had not complied with the registration and filing re-quirements of Section 9 (f), (g), and (h) of the Act, as amended, thehearing officer granted the request.As the Mine Workers showed acurrent contractual interest in this matter,' we shall affirm the hearingofficer's ruling in this regard.2The Mine Workers thereafter movedto dismiss the Petition herein, on the ground that it was prematurelyfiled.Ruling on the motion was reserved for the Board. For reasonsset forth in Section III,infra,the motion is denied.The hearingofficer's other rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 3 makes the following :'Cf.Matter of Schneider Transportation Company, 75 NL R B 870Matter of Con-solidated Steamship Company, et al,75 N L R B 12542The ruling of the hearing officer, limiting the Mine workers' intervention to prove thattheir contract barred this proceeding, is reversedIntervention when granted, is for allpurposesMatter of American ChaincCCable Company, Inc.,Case 4-R-2752, decidedFebruary 17, 1948However, no party herein appears to have been prejudiced, as therecord indicates that, in fact, the Mine workers was permitted to participatein all phasesof the hearing3Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers In connection with this case to a three-man panel consisting of the undersignedBoard Members [Chairman Herzog and Members Murdock and Gray]76 N. L R B , No 94.618 BUSH WOOLEN MILLS, INC.FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER619Bush Woolen Mills, Inc., an Ohio corporation, is engaged at Dres-den, Ohio, in the manufacture and sale of woolen piece goods forsportswear, bathrobes, and the shirting trades.During the fiscalyear ended March 31, 1947, the Employer purchased more than$500,000 worth of raw materials, of which over 90 percent representedshipments to its plant from sources outside the State of Ohio.Dur-ing the same period, the Employer sold more than $1,000,000 worthof finished products, of which over 90 percent represented shipmentsto points outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.District 50, United Mine Workers of America, herein called the MineWorkers, is a labor organization claiming to represent employees ofthe Employer.III. THE QUESTION CONCERNING REPRESENTATIONOn October 21, 1947, the Petitioner notified the Employer in writingthat it claimed to have been designated by a majority of the Employer'sproduction and maintenance employees and intended to file a rep-resentation petition with the Board.On the same day, the Petitionerfiled its petition herein.The Employer did not reply to the Petitioner'srepresentation claim.As a result of its success in a consent election ,4 the Mine Workers,on January 23, 1945, executed a collective bargaining agreement withthe Employer, for the term of 1 year.On January 23, 1946, a secondagreement was executed by the parties for a period of 2 years.At the hearing the Mine Workers moved to dismiss the petition,contending that the Board's acceptance of the petition before theexpiration of its contract was premature.The Mine Workers urgesthat the acceptance of the petition, the investigation of the case, andthe holding of a hearing, have "affected" its certification within thomeaning of Section 103 of the amended Act, and have impeded the4Held on October 5, 1944. Case No. 8-R-1000. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to strike guaranteed by Section 13 of the amended Act .5Wefind no merit in these contentions.The contract executed by the Em-ployer and the Mine Workers expired on January 23, 1948.The merefact that the petition herein was filed 3 months before its expirationdid not, in our opinion, "affect" the Mine Workers' certification or-contract, even if we assume that Section 103 of the Act is applicablethereto, something which we need not pass upon.The contention withrespect to Section 13 has no foundation in fact or in law.Under all the circumstances of the case, we find that a questionaffecting commerce exists concerning the representation of employeesof the Employer, within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in general agreement as to the composition of a unitof production and maintenance employees at the Employer's Dresden,Ohio, plant.They disagree, however, as to the Employer's watchmen,whom both Unions seek to include, but whom the Employer would ex-clude.The record reveals that the Employer normally employs two orthree watchmen whose duties include checking fire hazards, guardingthe Employer's property from theft or destruction, and preventingentry by unauthorized persons.The watchmen are neither armed,deputized, nor uniformed.However, as the record reveals that thewatchmen perform plant-protection duties, we shall exclude them.6We find, substantially in accord with the agreement of the parties,and on the basis of our determination above, that all production andmaintenance employees at the Employer's Dresden, Ohio, plant, ex-cluding office, clerical, and sales personnel, and all watchmen andguards, professional employees, and supervisors, as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bush Woolen Mills, Inc., Dres-6 The Mine workers also asserts that the Petitioner has been guilty of unfair labor prac-tices in the manner in which it has conducted its organizational campaign.However,no charge relating to such matters has been filed,and evidence of unfair labor practices isinadmissible in representation proceedings6Matter ofC. V. Hall f Company,Inc.,76 N L.R. B. 158.'This categorycovers assistant foremen, foremen, and managerial personnel, all ofwhom are specifically excluded from the contract unit, and any other supervisors employedby the Employer8As the Mine workers has not complied with the registration and filing requirementsof Section 9 (f) and(h) of the amended Act, we shall not place its name on the ballotherein. BUSH WOOLEN MILLS, INC.621.den, Ohio, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit oi been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether,or not they desire to be represented by Textile Workers Union ofAmerica, C. I. O., for the purposes of collective bargaining.